Citation Nr: 0217838	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  98-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to July 
1981.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 RO decision which denied 
the veteran's claim of service connection for bilateral 
hearing loss. 


FINDING OF FACT

The record reflects that the veteran failed to report for 
a VA examination scheduled in November 2002; and there is 
no evidence of record of "good cause" which would excuse 
the failure to report for this examination.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing 
loss is denied due to failure to report, without good 
cause, for a VA compensation examination.  38 C.F.R. 
§ 3.655(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such examination, 
an original compensation claim shall be considered on the 
basis of the evidence of record.  38 C.F.R. § 3.655(b).  
However, when an examination is scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for an 
increased rating, the claim shall be denied.  Ibid.  
(Emphasis added.)

The RO denied service connection for bilateral hearing 
loss in a May 1997 rating decision.  This claim was 
remanded by the Board in September 1999.  Following the 
Board's September 1999 remand, the VA determined that the 
veteran should undergo a VA examination.  In an October 
2002 letter, he was informed that "If you fail to report 
for your examination, your appeal may be denied."  
Further, he was informed of the provisions of 38 C.F.R. 
§ 3.655.  In a document, dated in November 2002, it was 
indicated that that veteran wanted his VA examination 
canceled without rescheduling.  It was noted that the 
veteran was a mental health clinic patient and already on 
disability; and it was too much trouble to get him to 
appointments.  The Board finds that the veteran has not 
submitted evidence of "good cause" as to why he was unable 
to report for the examination.

If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, 
that is his choice, and he must bear any adverse 
consequences of such action.  What is clear is that VA has 
taken concerted efforts to assist the veteran in the 
development and adjudication of his claim, and the veteran 
failed to show for the November 1998 VA examination.  
Further action without response or assistance from the 
veteran constitutes a waste of limited government 
resources.  See e.g., Grivois v. Brown, 6 Vet. App. 136, 
139 (1994).

The veteran's claim for service connection for bilateral 
hearing loss is not "an original compensation claim," 
which would allow the claim to be decided based upon the 
evidence of record when the appellant fails to show for an 
examination.  38 C.F.R. § 3.655(b) (emphasis added).  The 
veteran's "original compensation claim" was the VA Form 
21-526, Veteran's Application for Compensation or Pension, 
which was submitted in 1986.  The claim for service 
connection for bilateral hearing loss falls under "any 
other original claim," and is accordingly denied pursuant 
to 38 C.F.R. § 3.655(b).  


ORDER

Service connection for bilateral hearing loss is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

